Citation Nr: 0600679	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to December 5, 1994, 
for a total rating for compensation based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1961.

In a decision dated in June 1999, the Board of Veterans' 
Appeals (Board) granted entitlement to TDIU.  The current 
appeal arises from a July 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that established an effective date of 
December 2, 1996, for the grant of a TDIU.  

In a January 2000 rating decision, the RO determined that the 
appropriate effective date was December 5, 1994.  The veteran 
has continued his appeal and is seeking an effective date 
earlier than December 5, 1994.  

This matter was previously before the Board in July 2003 and 
July 2004.  

The veteran appeared at a hearing before the undersigned Law 
Judge in February 2002.  

The question of entitlement to an effective date prior to 
December 5, 1994 for the grant of TDIU on an extraschedular 
basis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An informal claim for TDIU was raised by a VA examination 
report in January 1971.

2.  There is evidence the veteran was unable to engage in 
gainful employment due to service connected disabilities 
beginning on April 15, 1982.

3.  The veteran did not meet the percentage requirements for 
TDIU prior to December 5, 1994.


CONCLUSION OF LAW

An effective date prior to December 5, 1994 for the grant of 
a TDIU on a schedular basis is legally precluded.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400, 4.16(a) (2005).

The criteria for referral of the issue of entitlement to a 
TDIU prior to December 5, 1994 on an extraschedular basis are 
met.  38 C.F.R. § 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA's General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

The United States Court of Appeals for the Federal Circuit, 
and the United States Court of Appeals for Veterans Claims 
have also held that the VCAA is inapplicable where the law 
and not the facts were controlling.  Beverly v. Nicholson, 
No. 04-0086 (Fed. Cir., Dec. 29, 2005); Livesay v. Principi, 
15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  

In the instant case, as will be discussed below, the veteran 
did not meet the percentage requirements for TDIU prior to 
December 5, 1994, and a schedular TDIU prior to that date was 
thus legally precluded.

The Board finds in this decision that referral for 
extraschedular consideration is warranted, and further 
assistance is not needed to substantiate this aspect of the 
veteran's claim.

Factual Background

In a statement dated in October 1970, M. Iger, M.D., reported 
to a state compensation agency that the veteran had sustained 
an on-the-job back injury.  The history of inservice back 
injury and disability was also noted.

At a VA examination in January 1971, the veteran reported 
that he had last worked as a truck driver in September 1970.

On VA examination in January 1973, the veteran reported that 
he had been off work since September 1969, and was receiving 
"state compensation," due to a back disability.  He had a 
normal station and gait.  He had forward flexion of the spine 
to 70 degrees, rotation and lateral bending to 45 degrees, 
and extension to 30 degrees.  Straight leg raising was 
positive at 80 degrees.  His reflexes were intact, but he had 
mildly decreased sensation.

In a statement received in July 1974, John R. Palskamp, M.D., 
reported that the veteran had been on Social Security 
disability since 1970, when he had back surgery.

VA forms show that from January to June 1974, the veteran was 
attending a business college, five days per week, five and 
one half hours per day.  From August 1974 to approximately 
May 1976 he was attending a community college with a course 
load of between 10 and 18 credit hours per semester.

VA outpatient treatment records show that in February 1982, 
the veteran was seen with complaints of low back and neck 
pain.  It was reported that he had worked as a truck driver 
until 1976.  In March 1982, it was reported that the veteran 
had declined vocational rehabilitation assistance because he 
was doing yard work for his neighbors, earning "good money" 
and able to work at his own pace.

On September 17, 1993, the veteran submitted a statement in 
support of claim indicating that his back injuries were 
becoming worse all the time.  He requested that his rating be 
increased.  

In a note received on January 11, 1994, the veteran indicated 
that he had not been able to work "for years" due to his 
service connected back disorder.

Along with his June 1994 notice of disagreement, on the issue 
of the RO's February 1994 denial of an evaluation in excess 
of 40 percent for his low back disorder, the veteran 
submitted an April 1982 report from his private physician 
which indicated that he was disabled in terms of the 
definition of social security disability, i. e. he was unable 
to do a sitting or standing job.  The veteran also submitted 
a June 1994 letter from the same physician indicating that 
due to symptomatic problems in both knees, his lumbar spine, 
and his neck, the veteran was disabled for any employment for 
which he had been prepared by his past experience or 
education.  

On January 11, 1995, a formal application for a total rating 
based upon individual unemployability was received.  

At his February 2002 hearing, the veteran stated that it was 
his belief that he should be considered totally disabled from 
the 1960's but that he would accept an effective date in 1982 
based upon the April 15, 1982, letter from his private 
physician.  

In September 2002, records were received from the Social 
Security Administration which contained a June 1982 decision 
that found that the veteran had been considered disabled 
since September 1970.  

The veteran's service connected disabilities consist of 
degenerative disc disease of the lumbar spine evaluated as 60 
percent disabling since December 5, 1994, and residuals of a 
right thumb fracture, evaluated as noncompensable since 
September 12, 1961.  The Board's 1999 decision granted TDIU 
on a schedular basis, apparently finding that the thumb and 
back disabilities were of a common etiology and affected the 
same systems.  

Legal Criteria

The award of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5110 (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

(o)(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The Court and VA General Counsel, have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicate an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
consideration of the complete medical history.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  

The regulations further provide that if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

With respect to all pro se pleadings, ... VA [must] give a 
sympathetic reading to the veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370 (2004); Moody v. Principi, 360 F.3d 1306 (2004).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

Analysis

The undisputed evidence is that the veteran did not meet the 
percentage requirement for TDIU prior to December 5, 1994, 
when the 60 percent rating for his back disability became 
effective.  There is no evidence that he disputed the 
effective date of that rating.  Because all of the evidence 
is to the effect that he did not meet the percentage 
requirements prior to December 5, 1994, the Board is legally 
precluded from granting TDIU on a schedular basis prior to 
that date.  38 C.F.R. § 4.16(a).

The Board cannot grant TDIU on an extraschedular basis in the 
first instance.  Instead, if the evidence entitlement to that 
benefit, it must remand the case to the agency of original 
jurisdiction for referral to the appropriate firs line 
authority who will render an initial decision on such 
entitlement.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); 
38 C.F.R. § 4.16(b).

The record contains statements as early as the January 1971 
VA examination that appear to meet the Roberson requirements 
for an informal claim for TDIU.  The record also shows, 
however, that the veteran was able to function as a full time 
student in the mid-1970s, and was engaged in more than 
marginal employment as late as March 1982.

Dr. Sheffel's April 15, 1982, statement reports that the 
veteran was terminated from employment, apparently due to his 
back disability.  There is no evidence that the veteran has 
been able to engage in gainful employment since that date.

Since the record contains evidence of an informal claim for 
TDIU arising from the January 1971, VA examination, and 
unemployment due to service connected disability as early as 
April 15, 1982; the criteria for consideration of an 
extraschedular TDIU rating are met.


ORDER

An effective date earlier than December 5, 1994 for the grant 
of TDIU on a schedular basis is denied.


REMAND

As explained above this case must be remanded so it can be 
referred to the appropriate first line authority for 
consideration of entitlement to an extraschedular TDIU prior 
to December 5, 1994.

Accordingly, the case is remanded for the following:

1.  Refer the question of entitlement to 
a TDIU on an extraschedular basis prior 
to December 5, 1994, to the Director of 
VA's Compensation and Pension Service, or 
to VA's Under Secretary for Benefits.

2.  If after referral the benefit is not 
fully granted, readjudicate the claim as 
appropriate.  If it remains denied, issue 
a supplemental statement of the case, 
before returning it to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


